 



Exhibit 10.1
Execution Version
     EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this
“Agreement”), dated as of April 24, 2006 (the “Effective Date”), is entered into
by and between Akorn, Inc., a Louisiana corporation with principal executive
offices located at 2500 Millbrook Drive, Buffalo Grove, Illinois 60089 (the
“Company”), and Arthur S. Przybyl, an individual resident of the State of
Illinois (the “Executive”), with respect to the following facts:
     A. The Company is engaged in the development, manufacturing and marketing
of branded and multi-source pharmaceutical products.
     B. The Executive was previously employed by the Company as its President.
He was named the Interim Chief Executive Officer under the terms of an offer
letter dated January 22, 2003 (the “Offer Letter”). The Board of Directors of
the Company (the “Board”) formally appointed the Executive to serve as the
Company’s Chief Executive Officer as of May 20, 2003, without amendment or
termination of the Offer Letter and without entry into a formal agreement. The
Executive has served as President and Chief Executive Officer since such date.
     C. The Company considers the continued availability of the Executive’s
services, managerial skills and business experience to be in the best interests
of the Company and its shareholders and accordingly desires to enter into this
Agreement with the Executive.
     D. The Executive desires to continue his employment with the Company on the
terms and conditions contained in this Agreement.
     E. The Board, through its Compensation Committee (the “Compensation
Committee”), has authorized the Company to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Termination of Offer Letter. The Offer Letter is deemed terminated and
of no further force and effect as of the Effective Date.
     2. Employment and Acceptance. The Company hereby employs the Executive to
serve as President and Chief Executive Officer of the Company upon the terms and
conditions set forth in this Agreement. The Executive hereby accepts such
employment upon such terms and conditions.
     3. Obligations of Executive.
          3.1 Duties. As President and Chief Executive Officer, the Executive
shall have general and active responsibility for the management of the business
of the Company, shall be the chief executive officer of the Company, shall
supervise the daily operations of the business of the Company, and shall have
responsibility to implement all orders, policies and resolutions of the Board
and all committees thereof. The Executive shall also have such other duties as
the Compensation Committee may determine and instruct from time to time
consistent with the Executive’s position and authority.

1



--------------------------------------------------------------------------------



 



          3.2 Commercially Reasonable Best Efforts; Legal Compliance. The
Executive will expend his commercially reasonable best efforts on behalf of the
Company; will abide by all lawful policies and decisions made by the Company,
the Board and any committee thereof; and will use such efforts to comply with
any and all applicable federal, state, local and foreign laws, regulations and
ordinances and any final cease and desist orders.
          3.3 Full-Time. The Executive shall devote his full business time and
effort to the business of the Company. The Executive will not engage in any
work, paid or unpaid, that creates an actual or potential conflict of interest
with the Company or that interferes with the performance of his duties under
this Agreement. The Executive may (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures and fulfill speaking engagements, or
(iii) manage personal investments, so long as such activities do not in the view
of the Board interfere, in any substantive respect, with the Executive’s
responsibilities hereunder or conflict in any material way with the business of
the Company or its Code of Ethics. If the Compensation Committee believes that
such a conflict exists, the Compensation Committee may ask the Executive to
choose whether to discontinue such other work or resign his employment with the
Company. Activities taken on with the consent of the Compensation Committee
shall not constitute a violation of this Section 3.3.
          3.4 Work Location. Although the Executive may be required to travel on
behalf of the Company from time to time, his principal place of work shall be
located in the Company’s corporate offices in Buffalo Grove, Illinois or in a
new corporate office located within 30 miles of such location as may be
determined by the Compensation Committee.
     4. Term of Employment.
          4.1 Initial Term. The employment relationship pursuant to this
Agreement shall commence on the Effective Date and shall continue until the
third anniversary thereof (the “Initial Term”), unless sooner terminated in
accordance with Section 8 below.
          4.2 Subsequent Terms. On completion of the Initial Term, this
Agreement will automatically renew for subsequent one-year terms (each, a
“Subsequent Term”) unless either the Company or the Executive provides 120 days
prior written notice of non-renewal with respect to any Subsequent Term. In the
event of non-renewal, this Agreement will expire at the end of the Initial Term
or the Subsequent Term, as applicable. The Initial Term and any one or more
Subsequent Terms are referred to in this Agreement, collectively, as the “Term”.
     5. Compensation. In consideration of the services to be rendered by the
Executive pursuant to this Agreement, the Company agrees to compensate the
Executive as follows:
          5.1 Base Salary.
               5.1.1 The Company shall pay to the Executive an annual base
salary (the “Base Salary”). The Base Salary will be payable in accordance with
the normal payroll practices of Company, less all applicable withholdings and
deductions pursuant to applicable laws and regulations and the policies and
procedures of the Company.
               5.1.2 The Base Salary for 2006, effective retroactive to
January 1, 2006, will be $400,000. The Base Salary for 2007 shall increase to
$440,000, effective as of January 1, 2007, if the Company achieves positive net
income for fiscal 2006.

2



--------------------------------------------------------------------------------



 



               5.1.3 The Base Salary for subsequent years may be increased by
the Board in its sole discretion, after consideration of the recommendations of
the Compensation Committee, on an annual basis. The Executive acknowledges that
no increase in Base Salary is either required or guaranteed by this Agreement.
          5.2 Annual Bonus.
               5.2.1 During the Term of this Agreement the Executive shall be
eligible for bonuses, as determined by the Board in its sole discretion after
consideration of the recommendations of the Compensation Committee, as follows:
               (a) The Board shall, acting in good faith in compliance with
their fiduciary duty, approve annual performance goals, the achievement of which
will result in bonus compensation of up to 75% of the Base Salary amount.
               (b) The Board shall, acting in good faith in compliance with
their fiduciary duty, approve additional annual performance goals, the
achievement of which, provided that the 75% bonus set forth in clause (a) above
has previously been achieved in full, will result in additional bonus
compensation of up to 25% of the Base Salary amount.
               (c) The Board may, in its sole discretion, approve additional
bonuses after consideration of the recommendations of the Compensation
Committee. In determining whether to award such additional bonuses and in
determining the amount thereof, the Board will focus on overall Company
performance and individual contributions by the Executive to the achievement of
established Company goals as well as on comparable marketplace compensation
comparisons.
               5.2.2 If the Board determines to award a bonus in any given year,
a portion or all of such bonus may be made in the form of an Equity Award (as
defined in Section 5.3) rather than in cash. The type of equity instrument
embodied in any such Equity Award, and the proportion of equity to cash
contained in such bonus (if any), awarded by the Executive shall conform to the
bonuses awarded to other executive officers (as identified in the Company’s
Definitive Proxy Statement filed with the Securities and Exchange Commission) of
the Company in the applicable year. If no bonuses are awarded to any executive
officers other than the Executive in a given year, then the determination to
include an Equity Award in the bonus granted to the Executive for such year
shall be made in the sole discretion of the Board after consideration of the
recommendations of the Compensation Committee. The Executive acknowledges that
although a bonus may be awarded in any given year, except as otherwise set forth
in Section 5.2.1, bonuses are neither required nor guaranteed by this Agreement.
               5.2.3 All bonus calculations shall be made by the Chief Financial
Officer of the Company, subject to review and approval by the Board after
consideration of the recommendations of the Compensation Committee. The
calculation and payment of bonuses shall be made within 30 days after receipt of
the audited financial statements of the Company. All bonuses will be payable in
cash and/or in the form of an Equity Award as determined by the Board pursuant
to Section 5.2.2.

3



--------------------------------------------------------------------------------



 



          5.3 Equity-Based Incentive Awards. As partial consideration for this
Agreement, the Executive has or will receive the following equity award grants
on the dates specified and on the additional terms and conditions set forth on
Schedule 1 (collectively, the “Initial Equity Grant”): (i) 250,000 shares of
restricted stock on April 20, 2006, (ii) 500,000 common stock options on
April 20, 2006 and (iii) 400,000 common stock options on January 1, 2007. In
addition to the Initial Equity Grant, during the Term the Executive may, in the
sole discretion of the Board after consideration of the recommendations of the
Compensation Committee, receive one or more additional equity award grants
(“Equity Awards”) from time to time. Any such Equity Awards will be determined
by the Board in its sole discretion, after consideration of the recommendations
of the Compensation Committee, and will take into account the following factors,
among others: (a) the Company’s needs in retaining the services of the
Executive, (b) the amount and nature of Equity Awards granted to other
executives and employees, and (c) the specific role and contribution of the
Executive. In determining whether to make an Equity Award and in determining the
amount of any Equity Award, the Board (and the Compensation Committee in making
its recommendations to the Board) will focus on overall Company performance and
individual contributions to the achievement of established Company goals as well
as on comparable marketplace compensation comparisons. The Executive
acknowledges that although additional Equity Awards may be granted, such Equity
Awards are neither required nor guaranteed by this Agreement. The Initial Equity
Grant will be granted in accordance with, and governed by the terms and
conditions of, the Company’s Amended and Restated 2003 Stock Option Plan (the
“Stock Option Plan”). Any additional Equity Awards will be granted in accordance
with, and governed by the terms and conditions of, the Stock Option Plan and any
replacement or superseding plan, as applicable.
     6. Benefits. In further consideration of the services to be rendered by the
Executive pursuant to this Agreement, the Company agrees to compensate and
provide benefits to the Executive as follows; provided, however, that the
Compensation Committee may, in its sole discretion, modify any such benefits on
a prospective basis, at any time, effective upon 60 days prior written notice to
the Executive, so long as such modification is applicable to all executives of
the Company who are entitled to receive the benefits being modified.
          6.1 Health, Insurance and Retirement. The Executive will receive all
health, insurance and retirement benefits generally available to executives of
the Company including, without limitation, medical, dental, prescription drug,
401(k) retirement savings program, life insurance and paid time off. As of the
date of this Agreement, the benefits provided to the Executive are as set forth
on Schedule 2. All such benefits are subject to the terms and conditions of
applicable benefit plan documents. The Executive agrees to submit to any
application process, including medical testing, requested by the Company or any
benefit provider in connection with any benefit provided to the Executive
hereunder. Subject to Section 8.2.1(d), the Company may, in its sole discretion
at any time, change the nature and terms of the benefits described in this
Section 6.1, including without limitation those set forth on Schedule 2,
provided that such changes are applicable to all executives of the Company.
          6.2 Vacation and Paid Time Off. The Executive will receive four weeks
of paid vacation and an additional five days of Paid Time Off (PTO) per year, to
be taken at the Executive’s discretion. Vacation must be taken in the calendar
year in which it accrues. Any unused vacation time will expire on December 31 of
the calendar year in which it accrued. Unused PTO may roll over for one year.
Any unused PTO will expire on December 31 of the subsequent calendar year. No
payment shall be made to the Executive in consideration of any unused or expired
vacation or PTO.
          6.3 Stock Purchase Program. The Executive will be eligible to purchase
shares of the Company’s common stock through participation in the Company’s
Employee Stock Purchase Plan.

4



--------------------------------------------------------------------------------



 



          6.4 Stock and Option Grants. The Executive will be designated as a
participant in the Stock Option Plan and, as such, will be eligible to receive
grants, under and pursuant to the Stock Option Plan, of stock options,
restricted or unrestricted stock awards, restricted stock units, stock
appreciation rights, performance unit awards, performance share awards and other
stock-based awards, including without limitation Equity Awards pursuant to
Section 5.4 hereof. In accordance with and subject to the provisions of the
Stock Option Plan, the Administrator (as designated thereunder) will have the
authority, in its discretion, to determine whether to grant any such awards to
the Executive and, if granted, to determine the terms of such awards including,
without limitation, the exercise price, the number of shares subject to each
award, the exercise period for the award, and the form of consideration payable
upon exercise.
          6.5 Vehicle Allowance. The Executive will receive a vehicle allowance
of $10,000 per year to be used at the Executive’s discretion.
     7. Business Expenses. The Company will pay or reimburse the Executive for
all reasonable and necessary business expenses, including, without limitation,
expenses related to travel and entertainment, incurred in the performance of the
Executive’s duties under this Agreement. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation in accordance
with Company’s policies and procedures.
     8. Termination of Employment.
          8.1 Termination for Good Cause.
               8.1.1 Termination for “Good Cause” means termination for any one
or more of the following reasons:
               (a) Acts or omissions by the Executive constituting gross
misconduct, dishonesty or moral turpitude with respect to the Executive’s
obligations under this Agreement or otherwise relating to or affecting the
business of the Company;
               (b) The Executive’s conviction, guilty plea or entry of a no
contest plea for fraud, misappropriation or embezzlement, or any felony or crime
of moral turpitude;
               (c) The Executive’s inability to perform all of the essential
functions and duties of his position, provided, however, that the Company has
complied with applicable law in connection with such inability;
               (d) The Executive’s death; or
               (e) The Executive’s intentional violation of any material rule,
regulation or policy of the Company or any applicable federal, state, local or
foreign law, regulation or ordinance material to the business of the Company, or
any final cease and desist order.
               8.1.2 The Company may terminate the Executive’s employment for
Good Cause effective upon written notice to the Executive setting forth which
clause or clauses of Section 8.1.1 comprise the basis for termination.

5



--------------------------------------------------------------------------------



 



               8.1.3 In the event of termination for Good Cause, the Executive
will receive (a) his Base Salary pro rated through the date of termination,
(b) any benefits and expense reimbursements to which he is entitled pursuant to
Sections 6 and 7, respectively, through such date, less all applicable
withholdings and deductions pursuant to applicable laws and regulations and the
policies and procedures of the Company (collectively, the “Standard
Entitlements”), and (c) accelerated vesting of any unvested portion of the
Initial Equity Award. All other Company payment obligations to the Executive
pursuant to this Agreement will automatically terminate and be completely
extinguished as of the date of termination except as set forth in Section 18.
          8.2 Termination for Good Reason.
               8.2.1 Termination for “Good Reason” means termination upon the
occurrence of any one or more of the following events absent the Executive’s
prior written consent to such event, provided that (x) the Executive gives the
Company written notice describing such event and stating the Executive’s intent
to terminate, and (y) the Company fails to cure such event within 15 days after
receipt of such notice:
               (a) A material reduction in the Executive’s responsibilities,
authority, or title including without limitation the involuntary removal of the
Executive from the Board or the Board’s failure to nominate the Executive for
re-election thereto; provided, however, that an involuntary removal from the
Board or a failure to nominate the Executive for re-election to the Board in
conjunction with the existence of Good Cause for termination shall not
constitute termination for Good Reason;
               (b) A change in the Executive’s work location to a new location
that is more than 30 miles from the current corporate office;
               (c) A reduction in the Executive’s Base Salary; or
               (d) A material reduction in the quality or quantity Executive’s
benefits set forth in Section 6.1.
               8.2.2 The Executive may terminate his employment for Good Reason
at any time upon 60 days prior written notice setting forth which clause or
clauses of Section 8.2.1 comprise the basis for termination.
               8.2.3 In the event of termination for Good Reason, the Executive
will receive the Standard Entitlements through the date of termination. In
addition, the Executive will receive a severance payment comprised of the
following (collectively, the “Severance Payment”): (x) a cash amount equal to
18 months of Base Salary, payable in the sole discretion of the Board after
consideration of the recommendations of the Compensation Committee, either
(a) in a lump sum, or (b) over time in accordance with Company’s regular payroll
cycle, (y) a cash bonus equal to (i) 1.5 times the last annual bonus received by
the Executive (if termination occurs in 2006), or (ii) 1.5 times the average of
the last two annual bonuses received by the Executive (if termination occurs in
2007 or thereafter), and (z) accelerated vesting of all unvested Equity Awards
granted on or after the Effective Date that would otherwise vest during the
18-month period following termination; provided, however, that as consideration
for the Severance Payment and as a precondition to receipt thereof the Executive
must do all of the following: (1) comply with all surviving provisions of this
Agreement; (2) execute a full general release, releasing all claims, known or
unknown, that the Executive may have against the Company arising out of or any
way related to the Executive’s employment or termination of employment with the

6



--------------------------------------------------------------------------------



 



Company; and (3) agree to act as a consultant on a reasonable basis for the
Company during regular business hours and with full reimbursement for all
reasonable and necessary expenses for up to a maximum of 30 days, at his
then-current Base Salary, if requested to do so by the Board in its sole
discretion after consideration of the recommendations of the Compensation
Committee prior to or upon the termination date (clauses (1)-(3), collectively,
the “Severance Consideration”). All other Company payment obligations to the
Executive pursuant to this Agreement will automatically terminate and be
completely extinguished as of the date of termination, except as set forth in
Section 18.
          8.3 Termination Without Cause.
               8.3.1 Termination “Without Cause” means termination for any
reason (other than for Good Cause or Good Reason) or for no reason.
               8.3.2 The Company may terminate the Executive’s employment
Without Cause at any time upon 60 days prior written notice.
               8.3.3 In the event of termination Without Cause, the Executive
will receive the Standard Entitlements through the date of termination. In
addition, conditioned upon the Company’s receipt of the Severance Consideration,
the Executive will receive the Severance Payment. All other Company payment
obligations to the Executive pursuant to this Agreement will automatically
terminate and be completely extinguished as of the date of termination, except
as set forth in Section 18.
          8.4 Voluntary Resignation. The Executive may voluntarily resign his
position with the Company, at any time and for any reason or no reason, upon
60 days prior written notice to the Company. In the event of voluntary
resignation, the Executive will be entitled to receive the Standard Entitlements
through the date of the resignation and will not be entitled to receive the
Severance Payment or any other payments. The Compensation Committee reserves the
right, exercisable in its sole discretion, to pay the Executive his Base Salary
for such 60 day period, on a pro rated basis and less all applicable
withholdings and deductions pursuant to applicable laws and regulations and the
policies and procedures of the Company, in lieu of the Executive remaining
employed during such period. All other Company payment obligations to the
Executive pursuant to this Agreement will automatically terminate and be
completely extinguished as of the date of termination, except as set forth in
Section 18.
          8.5 Termination upon Nonrenewal of Agreement. In the event either the
Company or the Executive decides not to renew this Agreement at the end of the
Initial Term or any Subsequent Term in accordance with Section 4, this Agreement
will expire, the Executive’s employment with the Company will terminate, and the
Executive will receive the Standard Entitlements through the date of
termination. In addition, conditioned upon the Company’s receipt of the
Severance Consideration, the Executive will receive the Severance Payment. All
other Company payment obligations to the Executive pursuant to this Agreement
will automatically terminate and be completely extinguished as of the date of
termination, except as set forth in Section 18.
          8.6 Termination upon Change in Control.
     8.6.1 Definitions.
               (a) A “Change in Control” of the Company means, for purposes of
this Agreement, the occurrence of any of the following events: (i) a merger or
consolidation of the Company with any other entity such that, after the
transaction, more than 50% of the outstanding “Voting Securities” (defined as
any securities that entitle the holder thereof to vote

7



--------------------------------------------------------------------------------



 



for the election of directors) of the surviving entity are beneficially owned by
“Persons” (as defined in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) who did not beneficially own Voting Securities of the
Company prior to the transaction, (ii) an acquisition, directly or indirectly,
of more than 50% of the outstanding shares of any class of Voting Securities of
the Company by any Person, (iii) a sale of all or substantially all of the
assets of the Company or the liquidation of the Company, or (iv) the replacement
of a majority of the Board during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Board prior to the
date of the appointment or election.
               (b) A “Change in Control Termination” means a termination of the
Executive’s employment for Good Reason or Without Cause that occurs upon or
within 24 months after a Change in Control.
               8.6.2 Change in Control Severance. In the event of a Change in
Control Termination, the Executive shall receive the following payments and
benefits (collectively, the “Change in Control Severance”):
               (a) Continuation, until the 30-month anniversary of the Change in
Control Termination, of all medical, dental and prescription drug benefits to
which the Executive is entitled pursuant to Section 6.1 as of the Change in
Control Termination. Should the Company introduce any changes to its medical,
dental and/or prescription drug benefit plans during such period, the
Executive’s coverage under such plans shall be affected in the same manner as
all other plan participants. All other benefits to which the Executive is
entitled pursuant to Section 6.1 shall cease, effective upon the Change in
Control Termination.
               (b) A cash amount equal to 2.5 times Base Salary, payable in the
sole discretion of the Compensation Committee either (i) in a lump sum, or
(ii) over time in accordance with Company’s regular payroll cycle;
               (c) A cash bonus equal to (i) 2.5 times the most recent annual
bonus received by the Executive (if termination occurs in 2006), or (ii) 2.5
times the average of the two most recent annual bonuses received by the
Executive (if termination occurs in 2007 or thereafter);
               (d) Accelerated vesting of all unvested Equity Awards granted on
or after the Effective Date that would otherwise vest on any date following
termination; and
               (e) Reimbursement for up to $20,000 for outplacement and job
placement assistance chosen by the Executive.
               8.6.3 Gross-Up for Taxes. In the event of a Change in Control
Termination, and in addition to the Change in Control Severance, the Company
shall pay the Executive an amount of cash equal to amount of combined federal
and state income tax payable by the Executive with respect to the Change in
Control Severance (the “Gross-Up Payment”). The Gross-Up Payment shall be capped
at $2.5 million in the event of a Change in Control Termination on or before
December 31, 2007, and shall not be capped in the event of a Change in Control
Termination thereafter.

8



--------------------------------------------------------------------------------



 



          8.7 Severance Payment Deferral. In the event that (a) Section 409A of
the Code applies to a Severance Payment made pursuant to Sections 8.1.3, 8.2.3
or 8.3.3, and (b) the Executive is a “specified employee” (as defined in
Section 409A), and (c) Section 409A requires a delay in payment of the Severance
Payment, and (d) the Executive has signed an Election Notice substantially in
the form of Exhibit A prior to signing this Agreement, then the Company shall
pay the Severance Payment on the first business day following the six-month
anniversary of the termination date. If the Compensation Committee has elected
to pay the Severance Payment in installments, then payment of the first
installment shall be so delayed; provided, however, that the first payment shall
equal six months of installments (together with accrued interest) that would
otherwise have become payable if the Executive was not a specified employee.
Interest, at a rate equal to the then-current One-Year Treasury Bill Rate
(calculated as of the date any Severance Payment becomes due and payable), shall
accrue and be paid on the principal amount of the Severance Payment during the
initial six-month deferral period and any additional deferral period caused by
use of the installment payment method. Accrued interest shall be paid current
with payment of the Severance Payment or each installment thereof, as
applicable.
     9. Confidential Information.
          9.1 Access to Confidential Information. During the course of the
Executive’s employment, the Executive has had and will continue to have access
to certain Confidential Information of the Company.
          9.2 Definition of Confidential Information. The term “Confidential
Information” means all information and material that is proprietary to the
Company and that has been or is disclosed to or obtained by the Executive,
whether by or from the Company or otherwise, and whether prior to, on or after
the Effective Date, which relates to the Company’s past, present or future
active business development activities and is not known or freely available to
the general public. Confidential Information includes, without limitation, all
of the following pertaining to the Company, whether written or oral, and whether
in hard copy, electronic or other format: (a) designs, drawings, specifications,
techniques, models, data, source code, object code, documentation, diagrams,
flow charts, research, development, processes, procedures, prototypes, samples,
product formulations, “know-how,” patents, trademarks, intellectual property,
and new product or new technology information; (b) development or marketing
techniques and materials; (c) business, development and marketing timetables,
strategies and plans; (d) the names of, and other information related to,
customers, contacts, suppliers, competitors and personnel; (e) pricing policies,
financial statements and other financial information; (f) information of a
similar nature to that described in clauses (a)-(e) above, whether or not
reduced to writing or other tangible form; and (g) any other trade secrets or
nonpublic business or information. The Executive agrees and acknowledges that
such Confidential Information has been acquired by the Company over a
considerable period of time, through great effort and expense. The Executive
agrees and acknowledges that such Confidential Information and its continued
confidentiality are critical to the Company’s business operations, and that the
disclosure or loss of such Confidential Information would cause the Company
significant and irreparable harm. Confidential Information includes not only
information belonging to the Company which existed before the date of this
Agreement, but also information developed during the term of the Executive’s
employment with the Company. However, Confidential Information does not include
any information which: (i) is or becomes generally available to the public by
acts other than those of the Executive outside of the scope of his employment
after receiving it; (ii) is released pursuant to a court order or as otherwise
required by law, provided that the Executive immediately notifies the Company of
such court order or legal requirement, and gives the Company a reasonable
opportunity and cooperates with the Company to contest, limit or condition the
scope of such required disclosure; or (iii) is shown by acceptable evidence to
have been developed by the Executive independently and outside the scope of his
employment with the Company.

9



--------------------------------------------------------------------------------



 



          9.3 Non-Disclosure of Confidential Information. The Executive will
not, either during the term of the Executive’s employment with the Company or at
any time thereafter, publish or disclose, or cause or allow with his consent or
knowledge to be published or disclosed, any Confidential Information to any
person or entity other than an employee of the Company with reason to know such
Confidential Information, unless such disclosure (i) is necessary for the
performance of the Executive’s obligations under this Agreement, (ii) is
consented to by the Board in advance of such disclosure in writing, which
consent may be withheld in the Board’s sole discretion; or (iii) is required by
applicable law or order, provided, however, that prior to any disclosure
pursuant to clause (iii) the Executive will provide prompt written notice to the
Company of the intended disclosure and will assist the Company (upon the request
and at the sole expense of the Company) in obtaining a protective order or other
reliable assurance from the proposed recipient that the Confidential Information
intended to be disclosed to such recipient will be afforded confidential
treatment and be used only for the limited purposes required by such applicable
law or order.
     10. Non-Competition.
          10.1 During the term of the Executive’s employment with the Company,
the Executive will not Compete with the Company nor will the Executive refer any
client or potential client of the Company to any competitor of the Company
without the Board’s prior written consent, which may be withheld in the Board’s
sole discretion. Upon the termination of the Executive’s employment with the
Company for any reason, including without limitation upon non-renewal of this
Agreement pursuant to Section 4.2, and indefinitely thereafter, the Executive
will not, Compete with the Company using any Confidential Information. In
addition, for a period of 18 months after termination of the Executive’s
employment with the Company for any reason, the Executive will not Compete with
the Company in any other manner within 100 miles of any geographic location in
which the Company is Conducting Business as of the date of such termination.
          10.2 The term “Compete” means to compete directly or indirectly in any
way, including, without limitation, by serving as an employee, officer,
director, consultant, shareholder, volunteer, lender or agent of any business
enterprise of the same nature as, or which is in direct or indirect competition
with, any business endeavor in which (a) the Company is engaged as of the
Effective Date, or (b) the Company, as of the Effective Date or at any time
thereafter during the term of this Agreement, is engaged in, developing or
actively planning to become involved in. The term “Conducting Business” in a
given location means that the Company has an office, vendor, wholesaler,
distributor, customer, licensee or licensor in such location or that the Company
is party to an exclusive license agreement that includes such location within
its territory.
          10.3 The Executive agrees and acknowledges that compliance with the
provisions set forth in this Section 10 will not, and is not expected to,
substantially interfere with his livelihood or ability to earn a living in his
chosen profession.
     11. Nonsolicitation.
          11.1 Nonsolicitation of Employees and Independent Contractors. During
the term of the Executive’s employment with the Company and for a period of
24 months thereafter, the Executive will not directly or indirectly, separately
or in association with others, solicit or encourage or cause others to solicit
or encourage any of the Company’s employees or independent contractors to
discontinue their employment or services with the Company. This restriction
shall not apply to any general public solicitation or advertisement for
employment carried out by any employer or business affiliate of the Executive
during the 24-month period following termination of employment.

10



--------------------------------------------------------------------------------



 



     11.2 Nonsolicitation of Customers. The Executive acknowledges that
proprietary information about the Company’s customers is confidential and
constitutes Confidential Information of the Company. During the term of the
Executive’s employment with the Company and for a period of 24 months
thereafter, the Executive will not, either directly or indirectly, separately or
in association with others, whether for the benefit of the Executive or for any
other person or entity, solicit, or attempt to solicit, for purposes of
competing with the Company, any of the customers of the Company whom the
Executive solicited, on whom the Executive called, or with whom the Executive
transacted business or had any contact with, direct or indirect, or became aware
of or acquainted with, during the Executive’s association with the Company.
     12. Injunctive Relief. The Executive acknowledges that his breach of the
covenants contained in Sections 9, 10 and 11 (collectively, the “Covenants”)
would cause irreparable injury to the Company and agrees that in the event of
any such breach, the Company shall be entitled to seek (in addition to any other
relief the Company may elect to seek) temporary, preliminary and permanent
injunctive relief in accordance with Section 16.3 without the necessity of
proving actual damages or posting any bond or other security.
     13. Accounting and Indemnification. In the event the Executive breaches any
of the Covenants, the Company shall have the right and remedy to require the
Executive to account for and pay over to the Company all profits, monies or
other benefits derived or received by the Executive as a result of any such
breach of the Covenants. Both parties agree that the provisions of this
Section 13 may not adequately compensate the Company for injury in the event of
the Executive’s breach of any of the Covenants. Accordingly, the parties agree
the provisions of this Section 13 may not in any way limit or interfere with the
Company’s right to seek injunctive relief pursuant to Section 12.
     14. Return of Company Property. Upon termination of the Executive’s
employment with the Company for any reason, or upon the written request of the
Board at any time, the Executive agrees to promptly deliver to the Company all
records, files, computer disks, memoranda, documents, lists and other
information regarding or containing any Confidential Information of the Company,
including, without limitation, all copies, reproductions, summaries or excerpts
thereof, then in the Executive’s possession or control, whether prepared by the
Executive or others and whether in written, electronic or other form. The
Executive also agrees to promptly return, upon termination of employment or upon
the written request of the Board at any time, any and all Company property
issued to the Executive, including, without limitation, computers, fax machines,
printers, cellular phones, PDAs, keys and credit cards. The Executive further
agrees that, should he discover any Company property or Confidential Information
or other property of the Company in his possession after the termination of his
employment, he shall return such property promptly to the Company without
retaining copies or excerpts of any kind.
     15. No Violation of Rights of Third Parties. The Executive warrants that
his performance of this Agreement will not breach any agreement to keep in
confidence any proprietary information, knowledge or data acquired by the
Executive prior to his employment with the Company. The Executive agrees not to
disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employers or any
other party. The Executive warrants that he is not a party to any other
agreement that will interfere with his full compliance with this Agreement and
agrees not to enter into any agreement, whether written or oral, in conflict
with any of the provisions of this Agreement or any of his duties hereunder.

11



--------------------------------------------------------------------------------



 



     16. Agreement to Arbitrate. The Executive and the Company agree to
arbitrate any controversy, claim or dispute between them arising out of or in
any way related to this Agreement, the employment of the Executive by the
Company, or the termination of the Executive’s employment, in accordance with
the following provisions:
          16.1 Claims Covered by the Agreement. The Executive and the Company
mutually consent to the resolution by final and binding arbitration of all
claims or controversies (collectively, “Claims”) that the Company may have
against the Executive or that the Executive may have against the Company or any
Company Party relating to, resulting from, or in any way arising out of this
Agreement, the Executive’s employment relationship with the Company and/or the
termination of the Executive’s employment, to the extent permitted by law.
Claims covered by this Agreement include, without limitation, claims for wages
or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for unfair competition; claims for
misappropriation of trade secrets or other Confidential Information; breach of
fiduciary duty, usurpation of corporate opportunity or similar claims; claims
for discrimination and harassment (including, without limitation, based on race,
sex, religion, national origin, age, marital status or medical condition,
disability, sexual orientation, or any other characteristic protected by
applicable federal, state or local law); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one, in which case
such other procedure shall control); and claims for violation of any applicable
public policy, federal, state or other governmental law, statute, regulation or
ordinance.
          16.2 Arbitration Procedures. The party demanding arbitration shall
file a demand for arbitration with the American Arbitration Association (“AAA”)
in Cook County, Illinois. Except as provided herein, all rules governing the
arbitration shall be the then-applicable rules set forth by the AAA. If the
dispute is employment related, the dispute shall be governed by the AAA’s
then-current version of the national rules for the resolution of employment
disputes. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of Illinois or federal law, or both, as
applicable to the Claims asserted. The arbitrator shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including, without limitation,
any assertion that all or any part of this Agreement is void or voidable.
          16.3 Application For Emergency Injunctive or Other Equitable Relief.
Claims by the Company for emergency injunctive and/or other equitable relief
relating to unfair competition or the use or unauthorized disclosure of trade
secrets or other confidential or proprietary information of the Company shall be
subject to the then-current version of the AAA’s Optional Rules for Emergency
Measures of Protection set forth within the AAA’s Commercial Dispute Resolution
Procedures. The AAA shall appoint a single emergency arbitrator to handle any
such Claims. The emergency arbitrator selected by the AAA shall be either a
retired judge or an individual experienced in handling matters involving claims
for emergency injunctive and/or other equitable relief relating to unfair
competition and the use or unauthorized disclosure of trade secrets and other
confidential and proprietary information.
          16.4 Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or state law.

12



--------------------------------------------------------------------------------



 



          16.5 Place of Arbitration. The arbitration will be held at a mutually
convenient location within 50 miles of the Company’s principal place of business
at the time of the arbitration. If the parties cannot agree upon a location,
then the arbitration will be held at the AAA office nearest to such principal
place of business at the time of the arbitration.
          16.6 Representation, Fees and Costs. Each party may be represented by
one or more attorneys and/or other representatives selected by such party.
Except as otherwise provided for by statute, each party shall be responsible for
its own attorneys’ or representatives’ fees, and the fees and costs of the
arbitrator shall be paid by the non-prevailing party. Notwithstanding the
foregoing, the arbitrator may award reasonable attorneys’ fees to the prevailing
party, unless otherwise provided by law.
          16.7 Waiver of Jury Trial. By agreeing to arbitration pursuant to this
Section 16, each of the Executive and the Company knowingly and voluntarily
waive any constitutional, statutory or other right to have any dispute between
them decided in a court of law or by a jury.
     17. Indemnification. The Executive and the Company are parties to an
Indemnification Agreement, dated as of May 15, 2003, a copy of which is attached
hereto as Exhibit B (the “Indemnification Agreement”). The parties agree that
the Indemnification Agreement shall survive and remain in full force and effect
from and after the Effective Date in accordance with its terms.
     18. Survival. Section 9 (Confidential Information), Section 10
(Non-Competition), Section 11 (Nonsolicitation), Section 12 (Injunctive Relief),
Section 13 (Accounting and Indemnification), Section 14 (Return of Company
Property), Section 16 (Agreement to Arbitrate), Section 17 (Indemnification),
Section 18 (Survival) and Section 19 (General Provisions) shall survive the
termination of the Executive’s employment with the Company and of this
Agreement.
     19. General Provisions.
          19.1 Successors and Assigns. This Agreement is personal to the
Executive, and accordingly the Executive may not assign any of his rights or
obligations hereunder. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.
          19.2 Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor shall such failure prevent that party thereafter from enforcing each and
every other provision of this Agreement.
          19.3 Severability; Modification. In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

13



--------------------------------------------------------------------------------



 



          19.4 Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Both parties have participated in the negotiation of the terms of
this Agreement. The Executive acknowledges that he has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          19.5 Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of Illinois. Each party consents to the
jurisdiction and venue of the state or federal courts located in the State of
Illinois in any action, suit, or proceeding arising out of or relating to this
Agreement, subject to Section 16 hereof.
          19.6 Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the Executive at the last address recorded
in his personnel file with the Company, and to the Company at its principal
place of business, or to such other address as either party has specified in
writing in a notice given to the other party in accordance with this Section
19.6.
          19.7 Release. The Executive fully, finally and forever releases and
discharges the Company and its officers, directors, employees, agents, pension
or benefit plans, administrators, fiduciaries, subsidiaries and affiliates, and
each of them, of and from all manner of actions, suits, liens, debts, dues,
damages, claims, judgments, bonds, executions, demands or liabilities of
whatever nature, kind or description whatsoever, known or unknown, whether
suspected or unsuspected, and accruing or arising prior to the Effective Date.
          19.8 Entire Agreement. This Agreement and the Indemnification
Agreement together constitute the entire agreement between the parties relating
to the subject matter hereof and thereof and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements between the parties,
whether written or oral.
          19.9 Amendment, Modification. This Agreement may be amended or
modified only in a writing signed by the Executive and the Company upon the
prior written consent of the Compensation Committee.
          19.10 Company Policies. The personnel policies and procedures
established by the Company for its employees from time to time shall apply to
the Executive; provided, however, that to the extent any provision of any such
personnel policy or procedure differs from the terms of this Agreement, the
terms of this Agreement shall govern.
          19.11 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute one
agreement. Signatures by facsimile and other electronic means shall be valid and
enforceable.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Executive Employment Agreement, to be effective as of the Effective Date set
forth above.

                  Akorn, Inc.    
 
  By:   /s/ John N. Kapoor    
 
           
 
      John N. Kapoor, Ph.D.    
 
      Chairman of the Board    
 
                The Executive    
 
                     /s/ Arthur S. Przybyl                   Arthur S. Przybyl  
 





--------------------------------------------------------------------------------



 



Exhibit A
See attached form of Election Pursuant to Internal Revenue Code Section 409A





--------------------------------------------------------------------------------



 



Election Pursuant to Internal Revenue Code Section 409A
     This Election Pursuant to Internal Revenue Code Section 409A (this
“Election”) is made in connection with that certain Executive Employment
Agreement (the “Agreement”), dated as of ___, 2006 (the “Effective Date”),
between Akorn, Inc. (the “Company”), and Arthur S. Przybyl (the “Executive”),
which is to be executed on or about the Effective Date.
     The Executive hereby makes the following irrevocable elections in
accordance with and pursuant to Section 409A of the Internal Revenue Code and
its underlying Treasury regulations (“Section 409A”):
     1. Initial Election: The Executive hereby defers all “separation pay” owed
to him by the Company under the terms of the Agreement. For purposes of this
Election, the term “separation pay” shall be defined in accordance with
Section 409A.
     2. Specified Distribution Date: The Executive hereby designates the
distribution date of the separation pay to be in accordance with the time and
manner as specified in the Agreement.
     3. Subsequent Election: The Executive hereby agrees to make any subsequent
election, if any, in accordance with Section 409A.
     IN WITNESS WHEREOF, this Election Pursuant to Internal Revenue Code
Section 409A is made and entered into as of ___, 2006. *
EXECUTIVE:
                                        
Arthur S. Przybyl
* This Election must be signed prior to the signing of the Agreement.





--------------------------------------------------------------------------------



 



Exhibit B
See attached copy of Indemnification Agreement, dated as of May 15, 2003





--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
     THIS AGREEMENT is made this 15th day of May, 2003 between Akorn, Inc., a
Louisiana corporation (the “Company”), and Arthur S. Przybyl (“Indemnitee”).
Recitals.
     A. Indemnitee is an executive officer of the Company and in such capacity
is performing valuable services for the Company.
     B. The Bylaws of the Company provide for the indemnification of its
officers and directors as permitted by the General Corporation Law of the State
of Louisiana (the “State Law”). Such Bylaws and the State Law specifically
provide that they are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of its Board of Directors and
its executive officers with respect to indemnification of such directors and
officers.
     To induce Indemnitee to continue to serve as an executive officer of the
Company, the parties hererto hereby agree as follows:
     1. Intentionally Omitted.
     2. Additional Indemnity. Subject to Section 3 below, the Company further
agrees to hold harmless and indemnify the Indemnitee against any and all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action brought in the
right of the Company) to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee executes, submits to or files with the U.S. Securities and Exchange
Commission any certifications pursuant to Section 906 of the Sarbanes-Oxley Act
of 2002 or Rule 13(a)-14 promulgated under the Securities Exchange Act of 1934.
     3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
of this Agreement shall be paid by the Company (a) to the extent Indemnitee is
indemnified pursuant to any policy of directors and officers liability insurance
purchased and maintained by the Company or (b) on account of Indemnitee’s
conduct which is finally adjudged by a Court having jurisdiction in the matter
to have been knowingly fraudulent, deliberately dishonest, willful or
intentional misconduct; or (c) if a final decision by a Court having
jurisdiction in the matter shall determine that such indemnification is
unlawful. In no event shall the additional indemnity provided herein apply to
any certifications executed, submitted to or filed with the U.S. Securities and
Exchange Commission pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 or
Rule 13(a)-14 promulgated under the Securities Exchange Act of 1934 covering
periodic reports for any period throughout which the Chief Financial Officer of
the Company reports on financial and accounting matters directly to Indemnitee
(each, an “Excluded Period”).
     4. Contribution. If for any reason the indemnification provided for in this
Agreement is unavailable to the Indemnitee or is insufficient to hold

 



--------------------------------------------------------------------------------



 



Indemnitee harmless as contemplated by this Agreement, then the Company shall
contribute to the amount paid or payable by the Company to any Indemnitee as a
result of such loss, claims, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and the Indemnitee, but also the relative fault of the past or present
employees, officers, directors and agents and contractors of the Company and the
Indemnitee, as well as any other relevant equitable considerations. Absent a
final decision by a Court having jurisdiction in the matter to the contrary, the
applicable contributions shall be 99% by the Company and 1% by the Indemnitee.
     5. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company and shall continue thereafter so long
as Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit, proceeding, whether civil, criminal, administrative, or
investigative, by reason of the fact that Indemnitee executed, submitted to, or
filed a certification with the U.S. Securities and Exchange Commission pursuant
to Section 906 of the Sarbanes-Oxley Act of 2002 or Rule 13(a)-14 promulgated
under the Securities Exchange Act of 1934 other than for an Excluded Period.
     6. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of the commencement of any action, suit or proceeding, Indemnitee
shall, if a claim in respect thereof is to be made against the Company under
this Agreement, notify the Company of the commencement thereof; but the omission
so to notify the Company will not relieve it from any liability which it may
have to Indemnitee otherwise than under this Agreement. With respect to any such
action, suit or proceeding as to which Indemnitee notifies the Company of the
commencement thereof:
     (a) The Company shall be entitled to participate therein at its own
expense;
     (b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably acceptable to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any legal or other expense subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ counsel of his own choice in such action, suit or proceeding, provided
that the fees and expenses of any such counsel incurred after notice from the
Company of its assumption of the defense thereof shall be the sole obligation of
Indemnitee unless (i) the employment of such counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action, or (iii) the Company shall not have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of such counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and
     (c) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor

 



--------------------------------------------------------------------------------



 



Indemnitee will unreasonably withhold, delay or condition their consent to any
proposed settlement.
     7. Advancement and Repayment of Expenses. Expenses incurred by Indemnitee
in defending any action, suit or proceeding referred to in Section 2 of this
Agreement shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of an undertaking by or on behalf
of the Indemnitee to repay such amount if it shall ultimately be determined in a
final decision by a Court having jurisdiction in the matter that the Indemnitee
is not entitled to indemnification by the Company for such expenses. Indemnitee
agrees to reimburse the Company in accordance with any such undertaking.
     8. Enforcement.
     (a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to continue as an officer of the Company, and acknowledges
that Indemnitee is relying upon this Agreement in continuing in such capacity.
     (b) In the event Indemnitee is required to bring any action to enforce
rights or to collect monies due under this Agreement and is successful in such
action, the Company shall reimburse Indemnitee for all of Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action (including
attorneys’ fees at any stage including on appeal).
     9. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others. If any provisions hereof shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof.
     10. Governing Law; Binding Effect; Amendment.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Louisiana.
     (b) This Agreement shall be binding upon Indemnitee and upon the Company
and its successors and assigns including any purchaser of all or substantially
all of the assets of the Company, and shall inure to the benefit of Indemnitee,
his heirs, personal representatives and assigns and to the benefit of the
Company and its successors and assigns including any purchaser of all or
substantially all of the assets of the Company.
     (c) No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

                  AKORN, INC.       INDEMNITEE:    
 
               
By:
  /s/ Bernard J. Pothast       /s/ Arthur S. Przybyl    
 
               
 
  Bernard J. Pothast            Arthur S. Przybyl    
 
  Chief Financial Officer            

 



--------------------------------------------------------------------------------



 



Schedule 1
Terms and Conditions of Initial Equity Grant
(i) 250,000 shares of Restricted Stock on April 20, 2006
Grant of Restricted Stock as defined in the Stock Option Plan
Vesting:
50% (125,000 shares) to vest on the one-year anniversary of the date of grant.
25% (62,500 shares) to vest on the two-year anniversary of the date of grant.
25% (62,500 shares) to vest on the three-year anniversary of the date of grant.
In all other respects, grant to conform with the terms and conditions of the
Stock Option Plan
(ii) 500,000 common stock options on April 20, 2006
Grant of Non-Qualified Stock Options as defined in the Stock Option Plan
Vesting:
25% (125,000 options) to vest immediately upon grant.
25% (125,000 options) to vest on the one-year anniversary of the date of grant.
25% (125,000 options) to vest on the two-year anniversary of the date of grant.
25% (125,000 options) to vest on the three-year anniversary of the date of
grant.
Exercise price:
Fair Market Value, as defined in the Stock Option Plan (being the closing sales
price as quoted on the date of grant, or $5.05 per share).
Term:
Five years from the date of grant
(iii) 400,000 common stock options on January 1, 2007
Grant of Non-Qualified Stock Options as defined in the Stock Option Plan
Vesting:
25% (100,000 options) to vest immediately upon grant.
25% (100,000 options) to vest on the one-year anniversary of the date of grant.
25% (100,000 options) to vest on the two-year anniversary of the date of grant.
25% (100,000 options) to vest on the three-year anniversary of the date of
grant.
Exercise price:
Fair Market Value, as defined in the Stock Option Plan (being the closing sales
price as quoted on the date of grant).
Term:
Five years from the date of grant

 



--------------------------------------------------------------------------------



 



Schedule 2
Benefits Provided to Executive
Medical
Akorn has contracted with Private Health Care Systems (PHCS), a Preferred
Provider Organization (PPO) that offers an extensive network of medical
providers. The Executive may access both family doctors as well as specialists
directly. Coverage for treatment within the network is extensive. Deductibles
are $250/500 individual/family and out-of-pocket maximums are $750/1,500.
Physician visit co-payment is $15. (Preventive Care and Routine Well Child Care
are 100% after co-payment) Emergency Room co-payment is $50. Out of network
hospital deductible is $200 and out of network Emergency Room deductible is
$100.
Treatment by out-of-network providers is also covered, with a $1,000/2,000
deductible and $2,500/5,000 out-of-pocket maximum and 65% coverage after
deductible. Non-network emergency facility charges for emergencies while
traveling more than 100 miles from home are covered at network rates until the
patient can safely be moved to a network facility.
Scheduled, non-emergency hospital admission requires PPO pre-admission approval.
Emergency admission (including childbirth) requires approval within 48 hours
after admission. Otherwise there is a $300 penalty.
Akorn assumes the portion of premiums that would otherwise be paid by the
Executive.
Annual Executive Physical Program
Akorn assumes the cost of comprehensive annual executive physical examinations
at Lake Forest Hospital. This will include age and gender specific additional
tests based on risk factors.
Dental
Dental coverage begins after a $50/150 deductible. Preventive care (oral exams,
cleaning and x-rays once every 6 months) is covered at 100%, with no deductible.
Basic procedures (fillings, extractions and oral surgery) are covered at 80%
after deductible and major procedures (periodontal, crowns, bridges and
dentures) at 50%. Annual limit per person for all non-orthodontia procedures is
$1,750. Orthodontia is covered at 50% after deductible up to $1,750 lifetime.
There is no network, so coverage is the same for all providers. Akorn assumes
the portion of premiums that would otherwise be paid by the Executive.
Vision
$50 for an eye exam every 12 months, $100 for lenses and $100 for frames every
12 months.
Prescription Drugs
Prescription drugs are purchased with an authorizing card or through mail order
supply. Cost is as follows. Tier One Medications (Generics): $5 retail copay,
$10 mail order copay. Tier Two Medications (Preferred Brands): $30 retail copay,
$60 mail order copay. Tier Three Medications (Non-Preferred Brands) $45 retail
copay, $90 mail order copay. OTC Claritin and OTC Prilosec: $0.

 



--------------------------------------------------------------------------------



 



Life Insurance and AD&D
Subject to availability from a provider reasonably acceptable to the Board and
subject to qualification, Akorn shall provide basic life insurance at no cost to
the Executive in the amount of $1,000,000.
Additional life and AD&D coverage may be purchased by the Executive under
Akorn’s voluntary life insurance plan.
Business Travel Insurance and Travel Assistance
Under a policy with AIG Life Inc. (or other provider reasonably acceptable to
the Board), subject to availability from the provider and subject to
qualification, Akorn shall provide Business Travel Insurance at no cost to the
Executive that insures life of Executive at 2X then-current Base Salary while
traveling anywhere on Akorn business and additional insurance for family members
if they are traveling with the Executive.
AIG International Services offers various travel services for domestic and
international travel such as pre-departure passport/visa and immunization
requirements, lost baggage/passport/ticket assistance, medical evacuation and
emergency support, legal assistance and emergency cash.
Employee Assistance Program (EAP)
Akorn has contracted with Workplace Solutions L.I.C. to offer an Employee
Assistance Program. Their staff assists employees on a strictly confidential
basis in developing problem-solving strategies on issues such as chemical
dependency, legal, financial, emotional, marital and relationship difficulties.
They also provide a variety of other miscellaneous services to help employees
with personal needs.
Health and Fitness Centers
Buffalo Grove employees may use Akorn’s corporate membership at Highland Park
Health and Wellness Center, a health evaluation and fitness center associated
with Highland Park Hospital. Akorn pays for the full health evaluation by
professional trainers and technicians that is conducted upon joining.
Additionally, Akorn pays the monthly membership fee.
Decatur employees have access to a health and fitness center, the Decatur
Athletic Club. There is no enrollment fee. Akorn pays the membership fee while
the employee is actively employed.
Paid-Time-Off (PTO)
PTO may be used for any reason, including vacation, sick or personal days. PTO
time may be taken in the same calendar year in which it is earned. Unused,
rolled-over PTO must be taken the next calendar year and there is no compounding
from year to year. The Executive shall be eligible for PTO as set forth in the
Agreement.
Company Holidays
Akorn schedules 10 company-wide holidays each year.

 



--------------------------------------------------------------------------------



 



Short- and Long-Term Disability Coverage
Akorn shall provide Executive with short-term disability coverage at 66-2/3% of
base pay, subject to availability from a provider reasonably acceptable to the
Board and subject to qualification. Short-term disability coverage begins after
five continuous working days of absence and continues for the duration of the
ailment, to a maximum of 26 weeks.
Akorn shall provide Executive with long-term disability coverage at 60% of base
pay, subject to availability from a provider reasonably acceptable to the Board
and subject to qualification. Long-term disability begins at the end of the
26-week short-term disability coverage period.
Worker’s Compensation
Akorn shall provide Worker’s Compensation Insurance in accordance with
applicable law.
Smart Choice! Akorn’s 401(K) Retirement Savings Program
The Executive may defer up to 100% of gross compensation, subject to maximum
amount limits ($15,000 for 2006) and other applicable laws. (Participants who
are over 50 have higher limits). Akorn matches $0.50 per dollar for the first 6%
saved. Rollovers from 401(K) plans with former employers are accepted at any
time.
ING manages this program. Smart Choice! offers a variety of diversified
investment options, including a self-directed brokerage option, and web based
access, information and change options.
Flexible Spending Accounts
The Executive may establish a pre-tax spending account for eligible health care
and dependent care expenses that aren’t covered elsewhere. For the health care
account, the Executive may save up to $3,000 a year and for the dependent care
account as much as $5,000 a year. Unused savings cannot be returned nor carried
over into the next year nor can money be transferred from one account to the
other.
Tuition Reimbursement
Akorn will reimburse up to $5,250 per calendar year for the costs (tuition,
books and registration fees) of attending school to pursue any bachelor’s degree
or a graduate degree that is related to the Executive’s professional career at
Akorn. Eligibility begins after 6 months of employment. Pre-approval is
required. Upon voluntary termination, any tuition reimbursement monies paid
within the previous 12 months must be returned to Akorn.
Direct Deposit
Akorn offers Direct Deposit of paycheck into one or several accounts at
financial institutions of the Executive’s choosing. This allows electronic
payroll funds transfer directly to checking accounts, savings account and/or
investment accounts.
Professional Financial Planning
Akorn offers Professional Financial Planning services on an individualized
basis.

 